Citation Nr: 1537026	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-25 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to December 1991, and from September 1997 to November 2002.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for a TDIU.  The Oakland RO has jurisdiction over her case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2015).

Here, the Veteran is service-connected for 10 disabilities; though the percentages assigned to these disabilities have changed during the appeal period, at all times she has had at least one disability rated at 50 percent, and her combined rating has never been lower than 80 percent.  She thus meets the schedular criteria for a TDIU.  Id.  

The question, however, is whether her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  To date, though the Veteran underwent VA examinations germane to her service-connected disabilities, at no time has any examiner considered her complete disability picture.  Further, though the Veteran submitted a January 2014 statement from a VA psychiatrist stating that she is "totally disabled from any form of employment," there is no further explanation or rationale to support this conclusion.

Thus, the Board determines that the clarity of a new examination that considers the Veteran's complete disability picture is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities (psychiatric disorder, migraines, residuals of a hysterectomy, low back disability, neck disability, tinnitus, bilateral knee disabilities, hemorrhoids, and rectocele) alone currently preclude her from obtaining and maintaining substantially gainful employment, or whether they have so precluded her since filing her claim in 2007. 

In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.  

The examination report must include a complete rationale for all opinions expressed.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




